t c memo united_states tax_court thomas b mccarthy jr and janice r mccarthy petitioners v commissioner of internal revenue respondent docket no filed date thomas b mccarthy jr pro_se robert e williams jr for respondent memorandum findings_of_fact and opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure for the taxable_year the only issue in dispute is whether petitioners are entitled to claimed dependency_exemptions some of the facts have been stipulated and are so found at the time of filing the petition herein petitioners resided at columbia maryland petitioner thomas b mccarthy hereinafter petitioner was married to rosalie mccarthy on date there are three children of that marriage born in and in date petitioner and rosalie mccarthy entered into a voluntary separation and property settlement agreement the agreement provided for joint legal custody of the children the agreement also provided that the children would reside primarily with rosalie mccarthy with weekend some week night and summer visitations with petitioner the agreement also provided as follows wife agrees that for each calendar_year in which the husband shall have made all child_support payments which he is obligated to make she shall execute a written declaration on a form to be provided by the internal_revenue_service or any applicable state taxing authority conforming to the substance of such form stating that she will not claim the children as dependents for that calendar_year wife shall give such executed declaration to husband upon his request on or after january 1st each year for the calendar_year petitioners conceded the adjustment in the notice_of_deficiency disallowing dollar_figure of the dollar_figure mortgage interest_deduction claimed on the return just ended to enable husband to attach it to his income_tax returns a judgment of divorce was entered by the circuit_court of montgomery county maryland hereinafter the county court on date the date agreement was incorporated in the judgement of divorce subsequent to the divorce decree petitioner married janice r mccarthy rosalie mccarthy also remarried following the entry of the divorce decree petitioner and rosalie mccarthy had ongoing disputes concerning support payments visitation rights and other provisions of the date agreement petitioner and rosalie mccarthy appeared in the county court on several occasions in an attempt to resolve some of their disputes the county court issued a number of orders relating to some of the disputed issues at some point in the county court determined petitioner to be in arrearage in child_support payments and the county court imposed earnings withholdings against petitioner's employer in early the county court reversed its prior ruling and no longer required earnings withholdings for the taxable_year rosalie mccarthy was the custodial_parent of the three children she did not execute a written declaration indicating that she was not claiming the children as dependents in fact rosalie mccarthy claimed the children as dependents on her federal_income_tax return petitioner filed a joint federal_income_tax return with janice r mccarthy the three children of petitioner's former marriage were claimed as dependents on the return no declaration of the custodial_parent was attached to the return in the notice_of_deficiency respondent disallowed the claimed dependency_exemptions having determined that petitioner as the noncustodial_parent is not entitled to claim the exemptions in the absence of a written declaration from the custodial_parent petitioner argues that he claimed the children as dependents in prior years and respondent did not disallow said claim he further argues that rosalie mccarthy wrongfully refused to provide a written declaration pursuant to the separation agreement generally sec_152 provides that the custodial_parent is entitled to the exemption for children of divorced or separated parents there are three exceptions to the general_rule sec_152 provides an exception if the custodial_parent signs a written declaration that the custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and the noncustodial_parent attaches such written declaration to the noncustodial parent's return sec_152 allows a child to be claimed as a dependent by a taxpayer other than the custodial_parent if there is a multiple_support_agreement permitting same a further exception exists in sec_152 for certain pre-1985 instruments in such a situation a child can be treated as receiving over half of his support from the noncustodial_parent if a qualified_pre-1985_instrument between the parents provides that the noncustodial_parent shall be entitled to any deduction allowed under sec_151 and the noncustodial_parent provides at least dollar_figure of support for such child during such calendar_year it is clear that none of the exceptions apply in this case since petitioners have not satisfied the requirements of sec_152 they are not entitled to the claimed dependency_exemptions to reflect the foregoing decision will be entered for respondent
